900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis Leon TAYLOR, Sr., Petitioner-Appellant,v.W.J. TOWNLEY;  Mary Sue Terry, Respondents-Appellees.
No. 89-7720.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 25, 1990.Decided March 14, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (C/A No. 88-618-R).
Curtis Leon Taylor, Sr., appellant pro se.
Linwood Theodore Wells, Jr., Office of the Attorney General of Virginia, for Appellees.
W.D.Va.
DISMISSED.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Curtis Leon Taylor, Sr., appealed from a district court order refusing to reconsider denial of his motion for release on bail pending review of his habeas corpus petition.  In its order denying bail, the court stated it found no merit in Taylor's habeas corpus claims.  The court later dismissed the habeas corpus petition without prejudice because Taylor failed to exhaust his state remedies.  Taylor v. Townley, C/A No. 86-618-R (W.D.Va. July 12, 1989).  Taylor has not appealed the dismissal of his habeas corpus petition.  Because the district court's dismissal of the petition rendered the motion for bail moot, we deny a certificate of probable cause and dismiss the appeal.   See Murphy v. Hunt, 455 U.S. 478, 481-82 (1982).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED